204 F.2d 688
UNITED STATES of America, Respondent-Appellee,v.Julius ROSENBERG and Ethel Rosenberg, Petitioners-Appellants.
No. 291.
Docket 22760.
United States Court of Appeals Second Circuit.
Argued June 9, 1953.
Decided June 11, 1953.

Appeal from the United States District Court for the Southern District of New York; Irving R. Kaufman, Judge.


1
This appeal is from an order denying a motion (1) to grant a new trial, pursuant to Rule 33 of the Federal Rules of Criminal Procedure, 18 U.S.C.A., on the ground of newly discovered evidence, and (2) to set aside the judgments of conviction and sentence, pursuant to section 2255 of Title 28, U.S.C., on the ground that the prosecution knowingly used perjured testimony on the trial.


2
See also 200 F.2d 666; 204 F.2d 688.


3
Emanuel H. Bloch, New York City, and Professor Malcolm Sharp, for appellants.


4
J. Edward Lumbard, Jr., U. S. Atty., New York City, James B. Kilsheimer III and Robert Martin, Asst. U. S. Attys., of counsel, for appellee.


5
Before SWAN, Chief Judge, and AUGUSTUS N. HAND and FRANK, Circuit Judges.


6
PER CURIAM.


7
Having examined the record we are satisfied that the trial judge committed no error of law and made findings of fact which the evidence amply supports. See United States v. Johnson, 327 U. S. 106, 66 S. Ct. 464, 90 L.Ed. 562; United States v. On Lee, 2 Cir., 201 F.2d 722. The order is affirmed. The motion for stay of execution is denied.